Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
This is the response to Election/Restriction filed 10/19/2021 for application 16/893116. 
Claims 1-28 are currently pending and have been fully considered.
Claims 1-15 and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over STRAW et al. (U.S. 4695451).
Regarding claim 16, STRAW et al. teach in the abstract an aerosol antiperspirant composition that comprises a stable water-in-oil emulsion that comprises 25 to 50% a propellant, 0.5 to 5 wt% of a water-in-oil emulsifier (2-5 wt% water-in-oil emulsifier), 10-25% of a propellant-soluble emollient-stabilizer agent, and 55-75wt% of water (55 – 65 wt% water).
The propellant soluble emollient-stabilizer agent is taught in lines 40-60 of column 4 to include esters of alkanoic acids (25 % ester base oil).   
STRAW et al. teach in lines 15-38 of column 7 that a homogenizer mixer is used to form the composition.
STRAW et al. teach in lines 24-29 of column 8 that the product is dispensed from a container through actuating a vapor tap valve with a stem orifice.  The stem orifice is taught in lines 58-63 of column 6 to have a diameter from 0.25 mm to 0.76 mm.  STRAW et al. further states that a fair amount of latitude can be possible with the valving of the container.  
0.76 mm is about 0.30 inches which translates to 0.15 inches for the radius.
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claim 17, STRAW et al. teach that the aerosol produced is non-flammable. 
Regarding claim 18, STRAW et al. teach in lines 24-29 of column 8 that the product is dispensed from a container through actuating a vapor tap valve with a 
0.76 mm is about 0.30 inches which translates to 0.15 inches for the radius.
However, STRAW et al. further states that a fair amount of latitude can be possible with the valving of the container.  
Given that STRAW et al. teach a process that produces a non-flammable aerosol composition and STRAW et al. teach that the valving may pass through a body orifice of 0.5 mm to 2.5 mm in diameter, it would be obvious to one of ordinary skill in the art to use different radius for the valve stem with a reasonable expectations of success.
Regarding claim 19, STRAW et al. teach in the abstract that the aerosol composition may comprise 25-50 wt% of propellant.  
Regarding claims 20-21, STRAW et al. do not explicitly teach embodiments in which the aerosol composition comprise about 13% or 10-20% of propellant.
However, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over STRAW et al. (U.S. 4695451) as applied to claims 16-21 above, and further in view of SINGH (U.S. 8962707).
The above discussion of STRAW et al. is incorporated herein by reference.
STRAW et al. teach in lines 20-39 of column 3 that the propellant use may be fluoro propellants.  STRAW et al. further teach that any non-toxic and non-reactive normally gaseous propellants may be used.
SINGH teach the use of 1,3,3,3, tetrafluoropropene as a blowing agent.  
It would be obvious to one of ordinary skill in the art to use 1,3,3,3 tetrafluoropropene as the propellant in STRAW et al.
SINGH teaches in lines 5-14 of column 5 that the compound has low or no flammability and low to no toxicity.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ZECHMAN III et al. (U.S. 6358893) teach an aerosol composition that comprises an admixture of at least one silicone-based fluid and at least one fluorine containing propellant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771